RE: REQUEST FOR INFORMATION DATED DECEMBER 28, 1988
THIS LETTER IS IN RESPONSE TO YOUR REQUEST FOR ASSISTANCE, IN WHICH YOU ASK FOR INFORMATION TO THE FOLLOWING QUESTIONS:
1. DOES YOUR STATE LICENSE MANUFACTURER'S OF PAPER BINGO CARDS? IF YES, WHAT IS THE ANNUAL LICENSE FEE?
ANSWER: NO
2. DOES YOUR STATE LICENSE ORGANIZATIONS THAT CONDUCT BINGO? IF YES, WHAT IS THE ANNUAL LICENSE FEE?
ANSWER: YES. TITLE 21 O.S. 995.1. THE INITIAL FEE IS $30.00 WITH A $7.50 RENEWAL FEE PAYABLE ANNUALLY. TITLE 21 O.S. 995.3 (SEE ALSO TITLE 21 O.S. 995.4)
3. DOES YOUR STATE REQUIRE GAMING ORGANIZATIONS TO FILE PERIODIC GAMING TAX RETURNS? IF YES, WHAT IS YOUR STATE'S GAMING TAX RATE AND IS IT BASED ON GROSS PROCEEDS, ADJUSTED GROSS PROCEEDS (GROSS PROCEEDS MINUS PRICES). OR NET INCOME?
ANSWER: CURRENTLY THE ONLY REQUIREMENT IS THAT THOSE ORGANIZATIONS HOLDING BINGO LICENSES FILE A REPORT WITH THE OKLAHOMA TAX COMMISSION ANNUALLY. SEE TITLE 21 O.S. 995.3A. HOWEVER, LEGISLATION IS UNDER WAY WHICH WILL REQUIRE A TAX ON BINGO. SEE THE PROPOSED DRAFT ENCLOSED.
4. DOES YOUR STATE CHARGE A MONETARY FINE AGAINST ORGANIZATIONS, DISTRIBUTORS, OR MANUFACTURES FOR NON COMPLIANCE WITH THE LAW OR ADMINISTRATIVE RULES? IF YES, WHAT IS THE RANGE OF FINES AND HOW IS THE AMOUNT OF FINE DETERMINED?
ANSWER: YES. SEE TITLE 21 O.S. 995.15. THE RANGE OF FINES INCLUDE AMOUNTS FROM $200.00 UP TO AND INCLUDING $2,000.00 AND OR IMPRISONMENT OF NOT MORE THAN ONE YEAR IN THE COUNTY JAIL.
ALONG WITH THE PROPOSED TAX LEGISLATION ON BINGO, I HAVE ENCLOSED A COMPLETE COPY OF OUR CURRENT STATUTES CONCERNING BINGO FOR YOUR REVIEW. IF OUR OFFICE COULD BE OF ANY FURTHER ASSISTANCE, PLEASE FEEL FREE TO CONTACT US.
(TAMMY M. THOMPSON)